                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ALEJANDRO PUIG                                                                   PLAINTIFF

 V.                                                     CAUSE NO. 3:17-CV-938-CWR-LRA

 WARDEN L. SCHULTS                                                               DEFENDANT


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson, which was signed and entered on November 18,

2019. Docket No. 16. The Report and Recommendation clearly notified the parties that failure to

file written objections to the findings and recommendations contained therein within 14 days

after service would bar further appeal in accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court.

       Accordingly, Puig’s petition for writ of habeas corpus is dismissed. A separate Final

Judgment shall issue this day. No Certificate of Appealability shall issue.

       SO ORDERED, this the 31st day of March, 2020.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE
